Citation Nr: 0734060	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-09 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for foot/toenail 
fungus.  

3.  Entitlement to service connection for an eye disorder.  

4.  Entitlement to service connection for a prostate 
disorder.  

5.  Entitlement to an initial rating, in excess of 20 
percent, for a right knee disorder.  

6.  Entitlement to an initial rating, in excess of 10 
percent, for lumbosacral strain.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1984.  

This appeal arises from October 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The issues of service connection for foot/toenail fungus and 
a higher initial rating for the right knee are being remanded 
and are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The claims folder does not include a current diagnosis of 
any eye disorder, other than presbyopia.  

2.  The claims folder does not include a current diagnosis of 
a prostate disorder.  

3.  The veteran's service-connected lumbosacral strain does 
not produce muscle spasms or result in an abnormal gait or 
limit motion of the thoracolumbar spine to between 30 and 60 
degrees or result in combined range of motion not greater 
than 120 degrees.  

4.  Sleep apnea was first manifested decades after service.  


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

2.  A prostate disorder was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

3.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(2002); 38 C.F.R. § 

4.  Sleep apnea was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in March 2004, June 2004, May 2005, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder, with one exception.  The 
custodian of these records has informed VA that those 
records, (from the Keating Group for treatment between 1996 
and 2000), could not be found.  In addition, with the 
exception for the claim concerning sleep apnea, the veteran 
was examined for VA purposes in connection with his claims.   
As to the sleep apnea claim, since the record establishes its 
onset decades after service, no purpose would be served in 
providing an examination.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Service Connection 

Basically, service connection means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Although service medical records document that in December 
1982 the veteran complained of polyuria and probable 
prostatitis was diagnosed, the claims folder does not include 
any current diagnosis of a prostate disorder.  A VA 
examination in August 2004 found no pathology of the 
prostate.  In this regard, although the veteran wrote the RO 
that the physician who conducted the August 2004 examination 
told him his prostate was enlarged, that is not reflected in 
the August 2004 examination report.  

With respect to the eyes, the Board notes that service 
medical records demonstrate the veteran complained of 
blurriness in his right eye in February 1983 and burning in 
both eyes in December 1983.  The service separation 
examination in February 1984 found no abnormalities of the 
eyes.  The only record of any diagnosis of the eyes is the 
May 2005 provisional diagnosis of presbyopia.  Refractive 
error of the eye is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c)(2007).  The Board has reviewed the veteran's VA 
outpatient treatment records and private records of treatment 
and found no other diagnoses, complaints or treatment for any 
disorder of the eyes.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well-settled that in order to be considered for service 
connection, a claimant must first have a disability. In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In the absence of any current 
diagnoses of an eye or prostate disorder, service connection 
is not warranted.  

With respect to sleep apnea, the evidence shows its first 
diagnosis in 2005, more than 2 decades after the veteran's 
discharge from service.  This clearly does not support the 
conclusion it was incurred in service.  For his part, the 
veteran points to an instance in his service medical records 
(dated in January 1982) where he reported during an 
examination in connection with embassy duty, that he "Just 
plan old have problems sleeping," contending this reflects 
the presence/onset of sleep apnea in service.  

Significantly, however, sleep apnea was not diagnosed nor in 
any way suggested in this service record or in any subsequent 
service record.  The subsequent service records do show, 
however, that the veteran had numerous occasions where he 
could have complained about sleeping problems or sleep apnea, 
but he did not.  

Likewise, there are numerous post service medical records 
which reflect assorted medical problems and complaints and 
these also fail to show any mention of sleep problems or the 
presence of sleep apnea until 2005, 23 years after the 
complaint recorded in service.  Clearly, these records belie 
any current contention that the veteran has had sleep apnea 
or sleep problems for the 20+ years since service.  

Moreover, it is to state the obvious that sleep apnea is not 
the only cause of problems sleeping.  Indeed, the veteran's 
own medical records show that in February 2006, he complained 
of "problems w/ sleep" which were attributed to shoulder 
discomfort.   

Under the circumstances of this case, the Board finds that 
sleep apnea was first manifested decades after service, and 
therefore a basis upon which to establish service connection 
for it has not been presented.  


Initial Ratings

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Schedule for 
Rating Disabilities sets out the criteria for evaluating 
disability due to lumbosacral strain at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).  

Forward flexion of the thoracolumbar spine greater than 60 
degrees, but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour is rated as 10 percent disabling.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis is rated 
as 20 percent disabling.  

Forward flexion of the thoracolumbar spine of 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
is rated as 40 percent disabling.  

Unfavorable ankylosis of the entire thoracolumbar spine is 
rated as 50 percent disabling.  

VA examination in August 2004 noted the veteran's posture and 
gait were normal.  Muscle spasm was absent.  The veteran was 
able to flex to 90 degrees, extend to 30 degrees, right and 
left laterally flex to 30 degrees, and to rotate to the right 
and left to 30 degrees and right and left laterally flex to 
30.  Pain occurred at 90 degrees of forward flexion.  There 
was no additional limitation of motion due to fatigue, 
weakness or incoordination.  There was no ankylosis.  

The evidence does not show that forward flexion of the 
thoracolumbar spine is limited to 60 degrees, including due 
to pain.  The combined motion of the thoracolumbar spine is 
240 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2)(2007).  
There is no evidence of spasm.  The veteran's posture was 
normal.  The preponderance of the evidence is against the 
claim for an increased rating for the veteran's service 
connected lumbosacral strain.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  In this 
instance, there is no evidence of any variation in the level 
of impairment during the rating period.  


ORDER

Service connection for an eye disorder is denied.  

Service connection for a prostate disorder is denied.  

Service connection for sleep apnea is denied.  

A higher initial rating in excess of 10 percent for 
lumbosacral strain is denied.  

REMAND

With respect to the claim concerning foot/toe nail fungus, 
the veteran's service records show treatment for that 
specific complaint, apparently including toe nail removal.  
Current records reflect a diagnosis of tinea pedis and 
onychomycosis.  The veteran should be examined and an opinion 
obtained as to whether the in-service findings represent the 
onset of a chronic and current condition.  

Regarding the right knee, the veteran apparently underwent a 
surgical procedure on his knee in February 2005.  He was last 
examined for VA purposes in August 2004.  He should undergo a 
new examination to ascertain its current level of impairment.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran is asked to identify all 
health care providers who have treated 
him for a foot or toenail fungus since 
his separation from the service; and for 
his right knee since May 2005.  VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  VA should also specifically 
request the operative report of a right 
knee arthroscopy performed at the VA in 
Atlanta on February 22, 2005.  

2.  The veteran should be afforded a VA 
examination of the feet.  The claims 
folder should be made available in 
conjunction with the examination.  The 
examiner is asked to diagnose any current 
fungal infection of the feet or toenails, 
and with reference to the foot complaints 
noted in service, the examiner is asked 
to answer the following question:  For 
any fungal infection of the feet which is 
diagnosed, is it at least as likely as 
not (50 percent probability) that it 
began in service?  

3.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available in 
conjunction with the examination.  The 
examiner is asked to specifically note 
whether there is X-ray evidence of 
arthritis of the right knee during any 
period from February 3, 2004 to the 
present, and to report range of motion of 
the right knee, in degrees, indicating at 
what point in the range of motion pain is 
elicited.  Any evidence of instability or 
recurrent subluxation should be noted.  

4.  The claims then should be re-
adjudicated, and if the benefit sought on 
appeal remains denied, the veteran should 
be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


